UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6497


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHN ROPER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Margaret B. Seymour, Senior District Judge. (5:08-cr-00945-MBS-11)


Submitted: August 20, 2019                                        Decided: August 23, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Roper, Appellant Pro Se. John David Rowell, Kathleen Michelle Stoughton, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Roper appeals the district court’s order denying his motion for a sentence

reduction pursuant to section 404 of the First Step Act of 2018, Pub. L. No. 115-391, § 404,

132 Stat. 5194, 5222 (2018). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Roper,

No. 5:08-cr-00945-MBS-11 (D.S.C. Apr. 5, 2019).           We deny Roper’s motions for

appointment of counsel and transcripts at government expense. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2